Citation Nr: 0218167	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1952 to 
December 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision by 
the RO which denied service connection for PTSD.  A 
personal hearing at the RO was held in March 2000.  The 
Board remanded the appeal to the RO for additional 
development in November 2000.  

As indicated in the Board remand in November 2000, the 
veteran appears to have raised the additional issue of 
service connection for hypothyroidism.  (See veteran's 
March 1999 statement).  This issue is not inextricably 
intertwined with the issue on appeal and is not in 
appellate status.  Accordingly, this matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim 
of service connection for PTSD has been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not 
been demonstrated.  

4.  The veteran does not currently have PTSD as a result 
of experiences in service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of service connection 
for PTSD at this time, and that all notification and 
development actions needed to render a fair decision on 
this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All required notice 
and development actions specified in this new statute and 
implementing regulations have been complied with.  The 
veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letters dated in August 1998 and again in 
September 2001, the veteran was asked to provide 
information concerning the claimed in-service stressors 
that have led to his current psychiatric problems.  The 
veteran provided some stressor information in a PTSD 
Questionnaire received in September 1998.  He also 
provided testimony at a personal hearing at the RO in 
March 2000.  In various correspondence, including a letter 
dated in September 2001, the statement of the case (SOC) 
and supplemental statements of the case (SSOC), most 
recently in May 2002, the veteran was informed of what 
evidence had already been obtained, and what evidence was 
still needed to substantiate his claim.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  The veteran was 
asked on several occasions to provide detailed information 
concerning the alleged stressors that he believes have 
caused his current psychiatric problems.  While the 
veteran did provide some information, he did not provide 
the specific information necessary for VA to attempt to 
verify the claimed inservice combat stressors.  
Nonetheless, VA attempted to obtain relevant evidence from 
the Commandant of the Marine Corps in Quantico, Virginia.  
A response from that organization was to the effect that 
the veteran's claimed combat related stressors could not 
be verified.  As to the claim of a personal assault, the 
veteran stated that he never reported the incident to 
anyone until some 43 years after he was discharged from 
service.  He also stated that there were no witnesses to 
the incident.  The Board is cognizant of the recent change 
in VA regulations pertaining to claims based on personal 
assault and the requirement to attempt to obtain relevant 
information from alternative sources.  In this case, the 
Board finds that all potential avenues for information to 
substantiate the veteran's claim have been investigated to 
the extent possible.  The veteran was notified that he 
could provide additional evidence from alternative sources 
in support his claim.  Lay statements have been received 
from the veteran's wife and friends which provide a 
history of the veteran's behavior for various periods 
since his discharge from service.  The veteran has 
indicated that there are no other sources from which 
additional information could be obtained.  

Where the appellant has been fully notified and is aware 
of the type of evidence required to substantiate his 
claim, and where there has been extensive factual 
development of the case which indicates that no additional 
assistance would aid in further developing the claim, no 
further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is 
determined that the veteran will not be prejudiced by the 
Board proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  

Factual Background

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems.  At his entrance examination in 
December 1955, the veteran specifically denied frequent 
trouble sleeping, nightmares, depression or excessive 
worry, memory problems, or nervous trouble of any sort.  
His psychiatric status on examination at entrance in 
December 1952, and on his separation in December 1955, was 
normal.  

The veteran's service personnel records show that he was 
authorized to wear the Korean Service Medal.  His primary 
duty assignment in service was that of a radio operator, 
MOS 2531.  The records show that he departed San Diego, 
California in May 1954 and arrived in Kobe, Japan on June 
4 1954.  At that time, he was assigned to Comm Co, HpBn, 
3rd Mar Div.  On July 28, 1954, he was assigned TAD to Camp 
Nara, Japan as a radio operator.  On October 10, 1954, the 
veteran was hospitalized at the base dispensary and was 
subsequently transferred to a military hospital in Nagoya, 
Japan where he remained through December 1954.  (Treatment 
was for accidental facial injuries).  He was then 
transferred to a military hospital in Tokyo from January 
1, to 17, 1955.  The veteran was assigned to H/S Co, 7th MT 
Bn, SC, on January 20, 1955.  From January 21 through 
March 1955, the veteran worked as a communications 
specialists and on mess duty.  He departed Inchon, Korea 
for San Diego, CA on April 1, 1955.  

The veteran received disciplinary actions for an 
unauthorized absence (10 hours) in October 1953, and a 
second Article 109 UCMJ in September 1954, for destruction 
of private property (damaged a fence in Japan).  The 
veteran's proficiency evaluations were between 5 and 6 
throughout his military career.  His conducted rating 
ranged from between 4.0 and 4.5, except for the rating 
periods immediately following his two disciplinary 
actions.  At those times, he received a rating of 3.9.  

The evidentiary record shows that the veteran reported 
that he came under fire and fired at the enemy while in 
Korea, and that he lost "friends."  (See July 1998 VA 
outpatient report).  The diagnoses included PTSD - strong 
history, and depression and anxiety symptoms.  

When seen by VA in August 1998, the veteran reported that 
he called in air strikes as a forward observer 3/4 of a mile 
from the front lines.  He said that he was never fired 
upon as a spotter, but that he came under sniper fire by 
infiltrators while in other positions.  He also reported 
that he saw dead soldiers stacked in piles and not in body 
bags.  He was a radio operator on trucks and picked up 
bodies from front line aid stations and brought them to 
rear areas.  The veteran described an incident in boot 
camp when a jet was lined up to strafe troops during 
training.  He reported that he saw the ground exploding as 
the jet came closer and closer when suddenly it exploded 
overhead.  The veteran stated that he then searched the 
area for body parts and found a boot with a heel inside.  
The veteran also reported an incident that occurred at a 
YMCA where he was temporarily housed prior to his 
induction examination in December 1952.  The veteran 
reported that he was assaulted and raped at knifepoint by 
an unknown assailant.  The diagnosed included major 
depression with psychotic features, PTSD, and alcohol 
abuse in full remission.  

On VA psychiatric examination in November 1998, the 
veteran described the same stressor incidents as above.  
The veteran reported that he had no especially traumatic 
recollections of his experiences in Korea.  The diagnosis 
was suspected PTSD.  The examiner recommended that the 
veteran undergo psychological testing to help ascertain 
the true nature of his symptoms.  (A subsequent 
handwritten notation changed the diagnosis to PTSD - mild.  

On VA psychological evaluation in December 1998, the 
veteran described the rape incident he experienced in 
service.  The veteran reported that he was asleep in a 
large dormitory type room at a YMCA in North Carolina 
where he was temporarily housed prior to his induction 
examination.  The veteran reported that someone put a 
towel over his mouth and a knife to his neck, and 
threatened to kill him if he told anyone what happened.  
The individual then proceeded to sexually assault the 
veteran.  The veteran stated that he didn't report the 
incident to anyone at that time and that he never spoke of 
the assault until recently when he began to discuss it in 
therapy.  The examiner reported that the veteran had 
recurrent intrusive thoughts and distressing dreams of the 
incident, that he experience persistent avoidance and 
arousal, and that his symptoms satisfied the criteria for 
a diagnosis of PTSD.  

However, the examiner stated that the veteran's test 
behaviors indicated signs and symptoms which were not 
consistent with PTSD.  Specifically, the veteran's 
responses to psychometric testing resulted in an invalid 
profile.  In particular, the veteran's Minnesota 
Multiphasic Personality Inventory II (MMPI - II) profile 
showed an extreme elevation of clinical scales which were 
inconsistent with the type of trauma he was reporting.  In 
addition, the validity of index F-K was over 16 which was 
above the cut-off for "faking bad."  Even allowing for the 
higher F scales typically seen in PTSD, since this veteran 
was not reporting combat-related PTSD, such findings were 
unusual.  Because of the profile and validity, two test 
for malingering were administered.  The examiner noted 
that the veteran had significant difficulty passing a 15 
Item Test, twice.  He indicated that this was quite 
surprising as the test should be passable by anyone who 
does not have gross organic impairment.  On the second 
test for malingering, the veteran scored at the "0" 
percentile, meaning that his scores were so abysmally poor 
that no one could score lower.  Such scores were only 
achieved on this very simple test by persons who were 
making an active effort to appear more disturbed or 
impaired than they actually were.  A third test, the 
Trauma Symptom Inventory was also administered since the 
veteran's complaint concerned a sexual trauma.  The 
validity scale on this test was also extremely elevated 
resulting in an invalid profile.  The veteran endorsed a 
higher number of unusual and bizarre items which reflected 
either psychosis or an attempt to appear especially 
disturbed or dysfunctional.  The examiner noted that the 
veteran showed no signs of being psychotic or of having 
organic brain damage.  The diagnoses included PTSD, mild; 
malingering; depressive disorder, not otherwise specified, 
and alcohol dependence in remission.  

The examiner commented that although the veteran was able 
to describe symptoms of PTSD as the result of a sexual 
assault in service during the interview portion of the 
evaluation, psychometric testing did not support his 
claim.  The testing suggested that the veteran might have 
been significantly exaggerating many of his symptoms.  His 
scores on tests for malingering, which should be easily 
passed by a relatively intact, non-organically impaired 
subject fell into a range of functioning normally seen in 
persons who required locked ward environments to protect 
them due to their grossly impaired judgment, memory, and 
intellect.  

The examiner stated that while the benefit of doubt was 
given to the veteran regarding his stressors and his 
symptoms of PTSD, the tests suggested an effort to 
exaggerate his symptoms to a significant degree.  The 
examiner also noted that at the end of the interview, the 
veteran suddenly described another traumatic event 
involving finding a piece of bone with human flesh on it, 
the remnants of a pilot killed in a fiery crash.  The 
veteran went on to say that this man was a good friend of 
his, but that he was unable to recall his name.  The 
examiner indicated that this seemed to be an attempt to 
add to the clinical trauma picture and bolster his PTSD 
claim.  

In a statement received in June 1999, the veteran stated 
that he did not find pieces of a human body and did not 
know the pilot who was killed in the plane crash that he 
witnessed during basic training.  He said that the plane 
was not strafing U.S. troops but was conducting training 
exercises.  The veteran indicated that there was no record 
of his rape in his service medical records because he 
never reported the incident to anyone.  He also noted that 
he rode on a command truck and that he worked in 
communications as a radio operator.  

At a personal hearing at the RO in March 2000, the veteran 
testified that he did not know the pilot of the plane that 
exploded during training at Camp Lejeune in early 1953.  
He said that he never reported that he knew the pilot or 
that he found a human heel.  He testified that a number of 
Marines were involved in searching the crash area and that 
they were later told that one of the pieces found and 
turned in was the heel of the pilot.  (T p.4).  The 
veteran testified that he was sexually assaulted while he 
was temporarily billeted at a YMCA on his way to basic 
training.  While he was sleeping, the assailant put a 
towel over his face and a knife to his neck and threatened 
to kill him if he told anyone of the incident.  The 
veteran was in a dormitory room with 18 to 25 other men 
who were sleeping at the time of the incident.  (T p.5).  
He testified that he never told anyone about the incident 
until he talked to a VA psychiatrist [in 1998].  The 
veteran also testified that he served as a radio operator 
in the 1st and 2nd Marine Divisions and a little known 
outfit called "Anglico" while in Korea.  During most of 
his time in Korea, he was temporarily assigned (TAD) to 
the 7th Motor Transport Battalion, and served as a forward 
observer calling in air strikes for various artillery 
units.  The veteran asserted that the problem with being 
temporarily assigned (TAD) was that it often wasn't 
recorded in the individual's service records.  The veteran 
reported that as a forward observer, he was behind enemy 
lines or in the middle of various battles most of the 
time.  He stated that he could not recall the names of a 
single friend or comrade who was killed or wounded.  The 
veteran remembered the name of his commanding officer in 
Korea, 1st Lt. [redacted].  (T ps.8-11).  

Additional records were submitted at the personal hearing 
that included a letter from a neighbor/social worker of 
the veteran, a report on the 4th Naval Gunfire Liaison 
Company, a history of the 2nd Anglico Association Charter, 
and a report from the Commanding General of the air unit 
at Cherry Point, NC.  

The letter from the veteran's neighbor/social worker, 
dated in February 2000, was to the effect that she had 
known the veteran for over 15 years, and had observed that 
he was plainly troubled, irritable, and short tempered 
with no outward reason to be so.  The social worker stated 
that when she recently learned of the veteran's history, 
"everything fell into place."  

The information pertaining to the 4th Naval Gunfire Liaison 
Company indicated that from time to time, small teams from 
the 1st Naval Gunfire Liaison Company were sent TAD with 
the 1st Marine Division in Korea.  This was in addition to 
those teams from ANGLICO, 1st Signal Battalion, which was 
normally part of the 1st Marine Division.  The cover letter 
from SSGT [redacted] indicated that the MOS for a radio 
operator was 2531 and that a forward observer was 0861.  

The copy of a history of the 2nd Anglico Association 
Charter did not provide any probative information 
pertaining to the veteran or the units that his service 
records show that he was assigned to during service.  

The letter from the Office of the Commanding General, MCAS 
Cherry Point, NC was in response to the veteran's inquiry 
about the air training accident while he was stationed at 
Camp Lejeune in 1953.  The letter indicated that training 
records from 1953 and 1954 were poor or non-existent.  The 
available records showed that there was an air training 
accident in November 1952.  The letter did not include any 
records showing any training accidents after November 
1952.  

Additional VA medical records were obtained from several 
VA medical facilities identified by the veteran.  These 
records showed treatment for various maladies, including 
psychiatric problems from 1999 to 2001.  The medical 
records pertinent to the veteran's claim of service 
connection included the diagnosis of PTSD.  These records 
will not be discussed in detail, as they do not provide 
any additional information not already discussed.  An 
August 2000 statement from a VA psychiatrist indicated 
that he was treating the veteran for dysthymic disorder 
and PTSD.  The physician stated that he had no reason not 
to believe the veteran's allegations of sexual abuse that 
occurred during military service and that his severe PTSD 
was directly related to the sexual assault.  

A letter from L. S. Fulmer, a specialist in administering 
polygraph examinations was received in August 2000.  Mr. 
Fuller stated that the veteran voluntarily agreed to take 
a polygraph examination concerning the sexual assault 
incident in service.  Mr. Fuller included a sample of 
relevant test questions about the incident and stated that 
the veteran was truthful in his responses and that no 
deception was indicated.  

In December 2000, the veteran was asked to provide the RO 
with detailed information concerning all of the incidents 
in service that he believes have caused his current 
psychiatric problems.  The letter advised the veteran that 
he could submit evidence from alternative sources, such 
as, police reports, statements from friends or family that 
he may have discussed the incident with, or letters about 
the various incidents that he may have sent to friends or 
family members.  

Received in February 2001, were letters from the veteran's 
wife, son, and friends.  His current wife of 19 years 
stated that their marriage was good for the first 10 
years, although the veteran did experience periods of 
depression/sadness several times a year lasting 2 to 3 
days each time.  His symptoms increased over the years to 
the point that he was totally withdrawn from her and their 
children.  The veteran started several businesses which 
were promising and went very well, sometimes for a few 
years, but then the veteran would loose interest in 
running them and they eventually failed.  

The veteran's youngest son described what it was like to 
grow up with his father and his deteriorating mental 
health problems.  The friend described her observations of 
the veteran for the past 13 years and how he had changed 
from a relatively nice outgoing person to someone she 
seldom saw anymore.  

A statement from a friend/coworker who had known the 
veteran from 1990 to 1996 was to the effect that he 
noticed a change in the veteran's personality and behavior 
during the time that he worked with him.  

Statement furnished by the veteran concerning the 
stressful events he experienced in service along with a 
copy of his service personnel records and other documents 
developed in connection with his appeal were forwarded to 
the Commandant of the Marine Corps, in Quantico, Virginia 
in January 2002.  A response from that organization later 
in January 2002, was to the effect that the information 
provided by the veteran was insufficient for purposes of 
conducting a meaningful research of his alleged stressors.  
In order to research, the incidents must be reported and 
documented.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service, during a period of war.  38 U.S.C.A. 
§ 1110 (West 1991).  

In adjudicating a claim for service connection for PTSD, 
the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2002); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

In June 1999, revised regulations concerning post 
traumatic stress disorder were published in the Federal 
Register which reflected the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  The regulations were made 
effective from the date of the Cohen decision.  The 
regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred.  If the 
evidence establishes the veteran 
engaged in combat with the enemy and 
the claimed stressor is related to this 
combat, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the clamed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 
2002).

An additional amendment to 38 C.F.R. § 3.304(f) was 
enacted, effective from March 7, 2002.  The regulatory 
changes were primarily directed at claims involving 
service connection for PTSD due to personal assault.  The 
changes in the regulation pertaining to PTSD, as pertinent 
to this claim, were not substantive in nature.  
Furthermore, the provision was substantially complied with 
in the actions of the RO following the manual provisions.  
As such, the veteran would not be prejudiced by the Board 
completing appellate action at this time.  The revised 
regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred.  Although 
service connection may be established 
based on other in-service stressors, 
the following provisions apply for 
specified in-service stressors as set 
forth below: 
(1) If the evidence establishes that 
the veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(2) If the evidence establishes that 
the veteran was a prisoner-of-war under 
the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") clarified the analysis to be followed in 
adjudicating a claim for service connection for PTSD.  The 
Court pointed out that the VA has adopted the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52695-52702 (1996).  Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe 
enough to cause PTSD in a particular individual is now a 
clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  The corroboration may be by 
service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a 
veteran's service records had been lost due to fire; 
however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.  

Analysis

The veteran contends that he has incurred PTSD as a result 
of both combat and noncombat experiences during service.  
Specifically, the veteran contends that he was involved in 
combat action as a radio operator.  The veteran asserts 
that he was TAD with various front line units as a forward 
observer, and that he called in air strikes on enemy 
positions.  The veteran reported that he saw dead bodies 
of U.S. soldiers stacked in piles and not in body bags, 
and that he was the radio man in a command truck which 
picked up bodies from frontline aid stations and delivered 
them to the rear.  The veteran also reported seeing an 
American jet explode during training.  Lastly, the veteran 
asserts that he was assaulted and raped by an unknown 
assailant at a YMCA in North Carolina where he was 
temporarily billeted prior to his induction physical in 
December 1952.  It is from this last incident that the 
veteran now experiences flashbacks, intrusive thoughts, 
and other symptoms related to PTSD.  

After carefully considering the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection 
for PTSD, based on his claim of combat or on the basis of 
a personal assault.  

There is no objective evidence to show that the veteran 
engaged in combat with the enemy during his period of 
active service.  His service personnel records show that 
he was assigned to a communications battalion while in the 
Far East, and that his principal duty assignment was that 
of a radio operator.  The veteran was never classified as 
a forward observer, as he claims to have been when he saw 
combat action.  While the veteran asserts that he called 
in air strikes on enemy targets, that he was assigned to a 
command truck as a radio operator which, while not moving 
behind enemy lines, transported dead soldiers from aid 
stations to the rear, and that he also served with an 
ANGLICO unit which, is not confirmed by the record.  His 
service personnel records show that he only arrived in Far 
East at the very end of the Korean Conflict.  

It is rather unlikely that, as a radio operator with no 
combat experience and no time in country, the veteran 
would be assigned, even temporarily, as a forward observer 
calling in air strikes for not only U.S. Forces, but for 
artillery units from other UN Nations participating in the 
Conflict.  (See T p.9).  Furthermore, while not essential 
to his claim of having seen combat action, the Board finds 
it interesting that that the veteran failed to qualify on 
the M-1 rifle, the primary weapon used by U.S. ground 
forces in Korea, at the time he departed for the Far East 
in April 1954.  In any event, the service personnel 
records appear complete and show all of the veteran's 
various duty assignments during his 3 years of military 
service right down to being detailed to mess duty (several 
times), sick call, and leave.  The records show only two 
TAD assignments, both, which were to Camp Nara, Japan.  
The veteran's assertion that not all of his duty 
assignments were recorded in his service personnel records 
is without merit, and he has offered no persuasive 
explanation for the claimed discrepancy in his records.  

While the veteran claims to have been in combat, to have 
seen dead soldiers stacked atop one another, that he 
transported the dead to rear holding areas, and that he 
lost several friends in Korea, events which would be 
distressing to almost anyone, the veteran reported on VA 
examination in November 1998, that he had no "especially 
traumatic recollections" of his experiences in Korea.  In 
fact, at the personal hearing the veteran testified that 
his experiences in Korea were not so significant that 
they, alone, would have triggered or caused his current 
psychiatric problems.  Furthermore, while the veteran 
described the "combat" events as having occurred in the 
presence of others, he has not been able to remember the 
name of a single person who could verify any of the 
incidents.  The only name he could recall was a Lt. [redacted], 
who he identified as having been his Commanding Officer 
(CO) in Korea.  The veteran's personnel records do not 
show an officer of any rank named [redacted] who was listed as 
his CO, at least not for evaluation purposes.  

The Board points out that an attempt was made by the RO to 
obtain independent verification of the stressor incidents 
from the Commandant of the Marine Corps in Quantico, 
Virginia.  However, that agency indicated that the 
information provided by the veteran was insufficient to 
conduct any meaningful research of his claimed stressors.  
Without specific information from the veteran as to the 
dates, places, battles, or names of individuals involved, 
further attempts to verify his claimed combat stressors is 
not possible.  

There is no evidence of record that verifies that the 
veteran was exposed to situations involving combat with 
the enemy nor was he awarded any medals for valor.  Since 
he did not engage in combat with the enemy, his bare 
allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records 
or other credible supporting evidence.  Zarycki v. Brown, 
6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  While the evidence of record includes a diagnosis 
of PTSD by VA examiners, the diagnoses were based entirely 
on the veteran's self-described history of events in 
service.  However, the objective evidence of record does 
not show that the veteran was involved in any of the 
reported combat incidents that may have led or otherwise 
contributed to the diagnosis of PTSD.  The Board is not 
bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990).  

Personal Assault

The Board notes that, in Patton v. West, 12 Vet. App. 272 
(1999), the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is 
critical.  There is provided an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, 
to include medical records, military or civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting 
evidence'," and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor."  The Court stated that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See Cohen, supra; Moreau, 9 Vet. App. 389 (1996).  To that 
extent, the Court found that the above categorical 
statements in Cohen and Moreau, and other cases where that 
may have been in accordance, are not operative.  In 
addition, the Court noted that in two places MANUAL M21-1, 
Part III, 5.14 appeared improperly to require that the 
existence of an in-service stressor be shown by "the 
preponderance of the evidence."  The Court clearly stated 
that any such requirement would be inconsistent with the 
benefit of the doubt doctrine which is applicable where 
the evidence is in equipoise.  Patton, 12 Vet. App. at 
280.  

In this case, the veteran testified that he never reported 
the sexual assault incident to anyone during service or 
until 1998, some 43 years after his discharge from 
military service.  Consequently, there are no formal 
records of the claimed incident, such as a police report, 
which could be obtained.  The veteran was notified by VA 
in a letter dated in September 2001, that he could obtain 
alternative sources of information to support his claim, 
including "buddy" certificates or affidavits, letters 
written to loved ones or friends during service, or 
employment records.  The evidentiary record includes 
statements from his current (third) wife, his son, and two 
friends.  However, none of these people knew the veteran 
when he was in the service or until many years after his 
discharge from service.  Furthermore, these people were 
not even aware of his claimed sexual assault until 
recently.  While his wife and a neighbor/social worker now 
believe that the veteran's behavioral changes over the 
years were due to a sexual assault in service, they are 
unable to provide any probative information which would 
help to corroborate the claimed event.  The Board also 
notes that the veteran has not cited any alternative 
sources of evidence which could provide such 
corroboration.  Therefore, a remand of this issue for 
additional development is not warranted.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); MANUAL M21-1, Part III, 
5.14(c).  

Lastly, the Board notes that while a diagnosis of mild 
PTSD was offered on VA examination in December 1998, the 
clinical psychologist stated that his diagnosis was based 
entirely on the premise of giving the veteran the benefit 
of doubt.  The examiner noted in detail, the 
inconsistencies in the veteran's responses to a battery of 
psychological tests.  Even on the most simplest of tests 
for malingering, which the examiner pointed out, should be 
easily passed by a relatively intact, non-organically 
impaired subject as in the case of the veteran, his scores 
fell into the range of functioning normally seen in a 
person who required a locked ward environment to protect 
them due to their grossly impaired judgment, memory, and 
intellect.  Overall, the psychometric tests did not 
support the diagnosis of PTSD.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of 
the credibility and probative weight of all the evidence.  
The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during 
service, nor is the Board required to accept the 
unsubstantiated opinions of psychiatrists that alleged 
PTSD had its origins in service.  This is particularly 
true where there has been a considerable passage of time 
between punitive stressful events recounted by a veteran 
and the onset of alleged PTSD.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

In the absence of a verified stressor, the diagnosis of 
PTSD is not sufficient to support the claim.  An opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The only exception to this rule, namely an opinion 
pursuant to MANUAL M21-1, Part III, 5.14(c) that a 
personal assault occurred in service based on the presence 
of behavior changes at the time of the claimed incident, 
is not applicable as there is no evidence of such 
behavioral changes.  The veteran's service personnel 
records show that his proficiency and conduct ratings 
during service were all evaluated at an above average 
level.  Inasmuch as there is no credible supporting 
evidence to corroborate the occurrence of the alleged 
combat and non-combat (sexual assault) stressors, the 
veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

